FILED
                                                                               Apr 21, 2020
                                                                              12:10 PM(CT)
                                                                                TENNESSEE
                                                                           WORKERS' COMPENSATION
                                                                              APPEALS BOARD

            TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Quinctius Coble                             )   Docket No.     2018-07-0542
                                            )
v.                                          )   State File No. 61181-2018
                                            )
Pictsweet Co., et al.                       )
                                            )
                                            )
Appeal from the Court of Workers’           )
Compensation Claims                         )
Allen Phillips, Judge                       )

                           Affirmed and Certified as Final

The employee alleged suffering an electrical shock while working at the employer’s
vegetable packaging facility. The employer initially provided workers’ compensation
benefits but denied the claim when the authorized physician opined that the employee’s
ongoing complaints were causally related to his uncontrolled diabetes rather than the
alleged work injury. Following an expedited hearing on the record, the trial court
determined the employee had not presented sufficient evidence to establish he would
likely prevail at trial and denied the employee’s requested benefits. The employer
subsequently filed a motion for summary judgment, which the trial court granted, finding
that the undisputed facts established that the employee’s injury was not causally related
to his employment. The employee has appealed but has failed to identify any issues on
appeal, failed to provide any argument to support his position, and failed to explain how
he contends the trial court erred. Having carefully reviewed the record, we affirm the
trial court’s decision and certify the trial court’s order granting summary judgment as
final.

Judge David F. Hensley delivered the opinion of the Appeals Board in which Presiding
Judge Timothy W. Conner and Judge Pele I. Godkin joined.

Quinctius Coble, Brownsville, Tennessee, employee-appellant, pro se

Paul Todd Nicks, Germantown, Tennessee, for the employer-appellee, Pictsweet Co.




                                           1
                                     Memorandum Opinion 1

       Quinctius Coble (“Employee”) worked for Pictsweet Company (“Employer”) in
its vegetable packaging facility. While operating a machine at work, Employee alleges
he experienced an electrical shock that entered his body through his right hand and exited
through his right foot. Employer initially provided workers’ compensation benefits,
including medical care for a wound on Employee’s right foot. However, Employer
denied the claim when the authorized physician, Dr. Peter Gardner, opined that
Employee’s ongoing problems were causally related to his uncontrolled diabetes and not
to any electrical shock he may have experienced.

       Employee requested an expedited hearing and asked the trial court to render a
decision on the record rather than convening an in-person hearing. Following the entry
of a docketing notice for the expedited hearing, Employer filed a motion to exclude
records submitted by Employee in support of his request for benefits. The trial court
subsequently conducted a hearing and granted Employer’s motion to exclude certain
medical records and medical bills submitted by Employee. Noting that Employee was
self-represented, the court also extended the time for Employee to “correct the
deficiencies in [his] evidence” to June 28, 2019.

       On July 19, 2019, the trial court entered an expedited hearing order denying the
benefits requested by Employee. In its order, the court observed that Dr. Gardner noted a
wound on Employee’s right foot, but stated that Employee had previously told Employer
that he believed his boot had rubbed a sore on his heel. The court further noted that Dr.
Gardner had stated that, to a reasonable degree of medical certainty, Employee’s
complaints for which he was seeking treatment did not arise primarily out of his
employment but were related to uncontrolled diabetes. The court concluded that the only
medical opinion provided for its review was that of Dr. Gardner who had opined that
Employee’s complaints were not causally related to the employment. That order was not
appealed.

       Subsequently, Employer filed a motion for summary judgment, asserting the
undisputed facts establish that Employee’s alleged injuries did not arise primarily out of
his employment. Employee did not respond to Employer’s motion for summary
judgment or its statement of undisputed facts but did participate in the December 10,
2019 hearing on the motion. In its order granting summary judgment, the trial court
noted that it was undisputed that the only medical proof submitted to and considered by
the court was Dr. Gardner’s opinion that, to a reasonable degree of medical certainty, the

1
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Appeals Bd. Prac. & Proc. § 1.3.
                                                   2
alleged injury did not arise primarily out of the employment but was instead related to
Employee’s uncontrolled diabetes. Employee has appealed.

        In his notice of appeal, Employee does not raise any reviewable issue. Instead, he
states, “June 21, 2018, was electric shocked on the job at [P]ictsweet, [P]ictsweet work-
comp Doctor (Peter Gardner) put it all on diabetese [sic], but that don’t [sic] change the
fact that [I] was electrocuted on the job at [P]ictsweet.”

        Additionally, Employee has not filed a brief, cited any authority, or made any
meaningful argument on appeal with regard to how he believes the trial court erred. As
stated by the Tennessee Supreme Court, and as we have observed on numerous
occasions, “[i]t is not the role of the courts, trial or appellate, to research or construct a
litigant’s case or arguments for him or her.” Sneed v. Bd. of Prof’l Responsibility of the
Sup. Ct. of Tenn., 301 S.W.3d 603, 615 (Tenn. 2010). Indeed, were we to search the
record for possible errors and raise issues and arguments for Employee, we would
essentially be acting as his counsel. The law clearly prohibits us from doing so, and
appellate courts will not “dig through the record in an attempt to discover arguments or
issues that [a pro se party] may have made had [that party] been represented by counsel,”
as doing so “would place [the opposing party] in a distinct and likely insurmountable and
unfair disadvantage.” Webb v. Sherrell, No. E2013-02724-COA-R3-CV, 2015 Tenn.
App. LEXIS 645, at *5 (Tenn. Ct. App. Aug. 12, 2015). Accordingly, we decline to
conduct an “archaeological dig” into the record in an attempt to discover errors that might
benefit either party. McEarl v. City of Brownsville, No. W2015-00077-COA-R3-CV,
2015 Tenn. App. LEXIS 894, at *7 (Tenn. Ct. App. Nov. 6, 2015).

       A motion for summary judgment should be granted when “the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” Tenn. R. Civ. P. 56.04. The
burden is on the party pursuing summary judgment to demonstrate both that no genuine
issue of material fact exists and that the moving party is entitled to a judgment as a matter
of law. Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 83 (Tenn. 2008). If the moving
party makes a properly supported motion, the burden of production then shifts to the
nonmoving party to demonstrate the existence of a genuine issue of material fact at the
summary judgment stage. Rye v. Women’s Care Ctr. of Memphis, PLLC, 477 S.W.3d
235, 265 (Tenn. 2015).

       Here, Employer moved for summary judgment based on the lack of medical proof
establishing a work-related injury and the presence of affirmative proof that Employee’s
complaints did not arise primarily out of his employment. Employer asserted that
Employee’s evidence was insufficient to establish causation, an essential element of his
claim for benefits. Employer supported its assertion with the opinion of Employee’s
treating physician, Dr. Gardner, who stated that Employee’s injury, to a reasonable

                                              3
degree of medical certainty, did not arise primarily out of his employment but was
instead related to uncontrolled diabetes. At that point, the burden shifted to Employee to
establish the presence of a genuine issue as to any material fact regarding the cause of his
alleged injuries. He has failed to do that. Thus, the trial court did not err in granting
Employer’s motion for summary judgment and dismissing Employee’s claim.

        For the foregoing reasons, we affirm the decision of the trial court and certify the
trial court’s order granting summary judgment and dismissing Employee’s claim as final.
Costs on appeal have been waived.




                                             4
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Quinctius Coble                                       )      Docket No. 2018-07-0542
                                                      )
v.                                                    )      State File No. 61181-2018
                                                      )
Pictsweet Co., et al.                                 )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Allen Phillips, Judge                                 )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 21st day
of April, 2020.


 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Quinctius Coble                                                     X     quintcoble12@gmail.com
 Paul T. Nicks                                                       X     pnicks@travelers.com
 Jody Schmidt                                                        X     jschmid6@travelers.com
 Allen Phillips, Judge                                               X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov